     Case 2:17-cv-02584-MCE-CKD Document 31 Filed 08/24/20 Page 1 of 1


 1   DERICK E. KONZ, ESQ., SB No. 286902
       Email: dkonz@akk-law.com
 2   MELISSA T. CURRIER, ESQ., SB No. 318805
 3     Email: mcurrier@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendants COBURN (erroneously named as “Colburn” and “Culburn”), MORTON
 8   and COONEY
 9
10                            IN THE UNITED STATES DISTRICT COURT

11                                 EASTERN DISTRICT OF CALIFORNIA
12
     STEVEN DAVID MICHOFF, an individual,            )    Case No.: 2:17-CV-02584-MCE-CKD
13                                                   )
                                     Plaintiff,      )    ORDER ON DEFENDANTS’ MOTION
14                                                   )    TO MODIFY THE DISCOVERY AND
15                           vs.                     )    SCHEDULING ORDER
                                                     )
16   COLBURN, et al.                                 )
                                                     )
17                                   Defendants.     )
18
19           Finding good cause and no prejudice to any party, the court hereby grants defendants’

20   Motion to Modify the Discovery and Scheduling Order. ECF No. 29. The April 29, 2020

21   Discovery and Scheduling Order is amended to extend the discovery deadline to January 19,

22   2021 and the dispositive motion deadlines to April 6, 2021in order to allow the parties to

23   complete discovery prior to trial.

24   Dated: August 24, 2020
                                                     _____________________________________
25                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                    -1-
      [proposed] ORDER ON DEFENDANTS COBURN, MORTON AND COONEY’S MOTION TO MODIFY THE
                                DISCOVERY AND SCHEDULING ORDER
